Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 14, 2021

                                        No. 04-21-00190-CV

   IN RE CERTAIN UNDERWRITERS AT LLOYD'S, LONDON SUBSCRIBING TO
          POLICY NO. NGW43482016'S AND THOMAS J. BROWNFIELD,

                    From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CI16323
                          Honorable Mary Lou Alvarez, Judge Presiding


                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

       Relators’ petition for writ of mandamus and motion for emergency relief are DENIED.
An opinion will be forthcoming.


           It is so ORDERED on this 14th day of May, 2021.

                                                                       PER CURIAM




           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court